DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant's election with traverse of Group I and the combination of miRNAs of let-7a-Sp, miR-199a-5p, miR-345-5p, miR-423-3p, and miR-125a-5p in the reply filed on 27 July 2022 is acknowledged.  The traversal is on the ground(s) that the claims of Groups I and II recite a special technical feature over the cited prior art.  The response states:
“present claim 1 recites a method of detecting senescent cells, diagnosing cellular senescence and/or monitoring senolytic treatment success by quantifying the levels of 5 specific miRNAs recited in claim 1, namely let-7a-5p, miR- 199a-5p, miR-345-5p, miR-423-3p, and miR-125a-5p. The Todorova reference does not disclose quantifying the levels of these 5 miRNAs for the detection of senescent cells. Only let-7a-5p and miR-125a-5p are mentioned by Todorova, and only in the context that their levels are increased in the blood of patients treated with doxorubicin.”

	This is not found persuasive because the claims of Group II are not limited to the particular combination of let-7a-5p, miR-199a-5p, miR-345-5p, miR-423-3p, and miR-125a-5p. Rather, the claims of Group II recite a diagnostic device comprising a panel of miRNAs comprising one or more of the following miRNAs – i.e., one of the miRNAs of the miRNAs listed in claim 1, such as let-7a-5p or miR-125a-5p, or any one of the other miRNAs listed in claim 20 but not recited in claim 1. Thus, the claims of Group I and II do not require the same special technical feature. Further, it is maintained that the cited prior art of Todorova et al and Malafa et al discloses the technical feature of Group II of the panels or microarrays comprising the miRNAs of let-7a-5p, together with other miRNAs, and thereby there is no special technical feature shared by Groups I and II. 
	Additionally, for the reasons discussed in detail below, the method of claim 1 of providing a cell-free sample from a subject and quantifying the level of the miRNAs of  let-7a-Sp, miR-199a-5p, miR-345-5p, miR-423-3p, and miR-125a-5p in the sample was disclosed in the prior art of Schlosser et al (PLoS ONE. 2015. 10(5): e0127443).
Accordingly, there is no special technical feature linking the claimed inventions as is required to establish unity of invention. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Status
3. 	Claims 1, 3-18 and 20-21 are pending.
	Claims 3-8 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Note that claims 3-8 and 21 are drawn to methods that require non-elected combinations of miRNAs.
Claims 1 and 9-18 read on the elected invention and have been examined herein. Claim 10 has been examined herein to the extent that it requires quantifying the level of at least 5 miRNAs. The non-elected subject matter of methods that quantify only 2, 3 or 4 miRNAs is withdrawn from consideration as being directed to non-elected subject matter. Claim 9 encompasses the non-elected subject matter of  the additional miRNAs and combinations thereof listed in Tables 2-15 and 19-22. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Specification
4. On 20 December 2019, Applicant filed a preliminary amendment to the specification. On 08 February 2021, Applicant filed a substitute specification which did not include this preliminary amendment. It appears that the content of the preliminary amendment should be added by an additional amendment to the current specification.
Objection to the Specification
5. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code – see, for example, p. 17, 4th full paragraph. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
6. The use of the term LUMINEX®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification should be reviewed for the occurrence of any additional trademarks and each trademark should be accompanied by its generic terminology and capitalized wherever it appears, or, where appropriate, accompanied by a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Improper Markush Grouping Rejection
7. Claim 9 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
	The Markush groupings of the combinations of 2 or more miRNAs selected from the miRNAs listed in Tables 2-15 and 19-22 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each miRNA has a different chemical structure in that it consists of a different nucleotide sequence.  For example let-7a-5p of Table 19 has the nucleotide sequence of SEQ ID NO: 3 of 5p UGAGGUAGUAGGUUGUAUAGUU*  whereas miR-151-5p of Table 19 has the nucleotide sequence of SEQ ID NO: 17 of UCGAGGAGCUCACAGUCUAGU. The only structural similarity present is that all of the miRNAs are short non-coding nucleic acids that comprise nucleotides. The fact that the nucleic acids are miRNAs per se or that they comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of being a miRNA or comprising nucleotides alone is not essential to the asserted common activity of being correlated with cellular senescence. Accordingly, while the different miRNAs are asserted to have the property of being present in a cell-free sample from a subject at a level that is correlated with cellular senescence, they do not share a substantial structural similarity essential to this activity.
Further, the recited miRNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the miRNAs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited miRNAs possess the common property of having an expression level that is correlated with cellular senescence. 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Claim Rejections - 35 USC § 101
8.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Applicant' s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility” which discusses the Alice/Mayo two-part test for evaluating subject matter eligibility.
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of the miRNAs of  let-7a-Sp, miR-199a-5p, miR-345-5p, miR-423-3p, and miR-125a-5p and senescent cells or cellular senescence.  That is the claims recite that a difference in the level of the miRNAs as compared to that in a reference “is indicative of the presence of senescent cells or cellular senescence” (claim 1) and “wherein a more than 1.5 fold difference between said levels is indicative of the subject’s response to senolytic treatment” (claim 5). Claim 18 also recites the correlation between the level of a protein secreted by senescent cells and the presence of senescent cells or cellular senescence. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing a step of "comparing" methylation levels. Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. The broadest reasonable interpretation of the “comparing” step is that this step may be accomplished by critical thinking processes. Such “comparing” thereby encompasses only an abstract idea / process. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of providing a cell-free sample from a subject and quantifying / measuring miRNA levels are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
Claim 17 further recites that the miRNA level in a sample from the subject is compared to a sample from the subject obtained prior to a treatment with senolytics, anti-aging agents or an anti-aging intervention. However, neither claim 17 or claim 1, from which claim 17 depends, recites a step of treating the subject with a senolytics, anti-aging agents or an anti-aging intervention. Even if the claim did recite a step of administering senolytics, anti-aging agents or an anti-aging intervention prior to obtaining the cell-free sample from the subject, such a step would be performed only to gather information regarding the effect of the treatments and thereby would be extra-solution activity. A treating step performed only as part of the data gathering process does not integrate the recited judicial exceptions into a practical application. 
Applicant’s attention is directed to M.P.E.P. § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.” 

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additional non-patent-ineligible steps of providing a cell-free sample from a subject and quantifying / measuring miRNA levels are recited at a high level of generality and were well-known, routine and conventional in the prior art. This finding is consistent with the teachings in the specification which indicate that methods of measuring miRNA levels, including the methods of quantitative or digital PCR, sequencing, microarray,  and hybridization-based assays, were well-known in the prior art – see, e.g., p. 19-22 of the specification. For example, the specification states “[0137] Any amplification method known in the art may be used. Examples of amplification techniques that can be used include, but are not limited to, PCR, quantitative PCR.” Note that paragraph numbering herein is with respect to the published application.  
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Thus, regarding claim 18, general methods of measuring protein levels (i.e., a biomarker) are also considered to be well-known, routine and conventional in the prior art.
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
9. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9-12 and 14-18 are indefinite. The claims are directed to a method of detecting senescent cells, determining cellular senescence and/or monitoring senolytic treatment. However, step c) of the claims is optional. In those instances in which step c) does not occur, it is unclear as to how the steps of providing a cell-free sample and quantifying levels of the miRNAs accomplishes the objective set forth in the preamble of the claims of detecting senescent cells, determining cellular senescence and/or monitoring senolytic treatment. Even if step c) is performed, it is unclear as to how the method monitors senolytic treatment because the claims do not require that the subject is or has been administered a senolytic treatment.
Claim 9 is indefinite over the recitation of the miRNAs of Tables 2-15 and 19-22. As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Tables 12-15 and 19-22 renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim.
Claim 13 is indefinite and vague. The claim is drawn to a method for monitoring senolytic treatment response by comparing levels of the miRNAs in a sample from a subject to a reference level of the miRNAs in a sample obtained earlier from the subject.  However, the claims do not require that the subject is treated with a senolytic treatment. it is unclear as to how the method monitors senolytic treatment, as required by the preamble of the claims, or how a 1.5 fold difference between the miRNA levels in the two samples would be indicative of the subject’s response to senolytic treatment in the absence of a recitation that the sample obtained in a) is obtained from a subject who has been administered a senolytic treatment.
Claim 14 contains the trademark/trade name LUMINEX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a nucleic acid assay and, accordingly, the identification/description is indefinite. Additionally, it is unclear as to the metes and bounds of “Luminex nucleic acid assays.”
Claim 15 is indefinite over the recitation of “SASP.” This term is not clearly defined in the specification or claims. The acronym “SASP” renders the claims indefinite because the acronym may have many different meanings in the art and it is unclear as to which particular meaning of “SASP” is intended to be encompassed by the claims.
	 
Claim Rejections - 35 USC § 112(a) – Written Description
10. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
In analyzing the claims for compliance with the written description requirements of 35 U.S.C. 112, first paragraph, a determination is made as to whether the specification contains a written description sufficient to show they had possession of the full scope of their claimed invention at the time the application was filed. 
	For claims drawn to a genus, MPEP § 2163 states that “(t)he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.” 
MPEP § 2163 goes on to state that “(a)n adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).”
Herein, claim 18 comprises one or more proteins secreted by senescent cells wherein a magnitude of difference between the level of the protein in any test sample as compared to any protein reference level is indicative of senescent cells or cellular senescence. 
Claim 18 does not define the protein secreted by senescent cells in terms of any specific structural properties or any other relevant identifying characteristics.
The specification (para [0095]) states that “So far, >89 proteins have been described as SASP factors including IL6, IL8 (CXCL8), IGFBPs, or metalloproteinases (MMP1, 2, 3, 10, 12, 13).” The specification goes on to list examples of proteins more abundantly secreted by senescent cells as compared to quiescent cells. The specification then states:
[0097] Measuring the expression rate or secretion of one or more of above listed proteins may be a further element of the method as described herein, thus an increase or decrease of protein expression and secretion can be indicative for the presence of senescent cells, cellular senescence or response to senolytic treatment.
However, claim 18 is not limited to the proteins set forth at para [0096] with respect to the published application. It appears that there may be a substantial number of additional proteins not disclosed in the specification which are also more abundantly secreted by senescent cells which are not adequately described in the specification. The size of the genus may be further expanded by the fact that the claims encompass detecting the proteins in samples obtained by any subject, including any non-human animal subject. Note that the specification states at para [0113] that the subject may be “an animal, for example mouse, rat, dog, cat, swine, bovine, or a non-human primate.” Protein expression patterns vary significantly between organisms, as well as been cell types. Accordingly, the identity of proteins secreted at higher levels in senescent cells may potentially vary significantly between animal species. 
The naming of a protein in terms of its functional attributes is not sufficient to describe that protein. More than a statement of biological function is required to satisfy the 35 USC 112(a), written description requirement for a genus of DNA proteins. 
Additionally, the specification does not disclose a clear structure-function relationship between the claimed genus of proteins and the functional attribute of being secreted by senescent cells at a magnitude different than that of a protein reference level.  No common structure has been disclosed to identify proteins which meet the criteria required by the claims of proteins that are secreted by senescent cells and whose level, when compared to a protein reference level, is indicative of the presence of senescent cells or cellular senescence.
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

Also noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
	Herein, claim 18 fails to meet the written description requirement because the claim encompasses a significantly large genus of proteins and the specification does not appear to disclose a representative number of the proteins required by the claim. 

Claim Rejections - 35 USC § 102
11. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlosser et al (PLoS ONE. 2015. 10(15): e0127443 and Table S1, 23 pages), as evidenced by Zellars, K.N. ((2017) “Advancing Automated Methods for Microrna Profiling” Doctoral Dissertation. 45 pages, available via URL: < scholarcommons.sc.edu/etd/4421>).
Schlosser et al discloses a method comprising the steps of providing a cell-free sample (i.e., a plasma sample) from a subject; and quantifying the levels of miRNAs in the sample using Human miRNome miScript miRNA PCR Arrays (p. 4).
The Human miRNome miScript miRNA PCR Arrays amplify and detect each of the miRNAs of let-7a-Sp, miR-199a-5p, miR-345-5p, miR-423-3p, and miR-125a-5p.
This fact is evidenced by the teachings of Zellars wherein the Human miRNome miScript miRNA PCR Arrays were used to amplify and detect the quantity of each of the miRNAs of let-7a-Sp, miR-199a-5p, miR-345-5p, miR-423-3p, and miR-125a-5p (see Table 3.2 and p. 12 at “3.1 METHODS”).
Note that Zellars is cited only to establish what is inherent to the teachings of Schlosser.
Accordingly, the method of Schlosser which used Human miRNome miScript miRNA PCR Arrays to quantify the level of miRNAs in the plasma samples of subjects is a method which determines the quantity of each of  let-7a-Sp, miR-199a-5p, miR-345-5p, miR-423-3p, and miR-125a-5p in a cell-free sample / plasma.
Regarding step c) of claim 1, this step is optional and thereby the claims do not require performing a comparing step and do not require that the difference between the levels of b) and the levels of the reference sample recited in c) is indicative of the presence of senescent cells or cellular senescence. 
Regarding the preamble of the claims, particularly since step c) is optional / need not be performed and the final wherein clause is optional, the preamble is considered to be a statement of purpose and intended result and does not result in a manipulative difference in the method steps of the claims.  As set forth in MPEP 2111.02 II: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).” Herein, the process steps are able to stand alone and the preamble limitation is not considered to materially distinguish the claimed method over the prior art. 
Thus, claim 1 is considered to be limited to a method comprising providing a cell-free sample from a subject and quantifying the levels of let-7a-Sp, miR-199a-5p, miR-345-5p, miR-423-3p, and miR-125a-5p in the sample.
As set forth above, Schlosser et al teaches a method comprising providing a cell-free sample from a subject and quantifying the levels of let-7a-Sp, miR-199a-5p, miR-345-5p, miR-423-3p, and miR-125a-5p in the sample and thereby anticipates the claimed method.
Regarding claims 11 and 12, since “c)” is optional, the information in claims 11 and 12 regarding reference levels and the difference between the miRNA levels in the samples as compared to the reference level is also optional and thereby not required by the claim.  Accordingly, the limitations in claims 11 and 12 do not further the claimed method to the extent that the claimed method requires only steps a) and b).
Regarding claim 14, in the method of Schlosser, the miRNA levels were determined using quantitative RT-PCR and microarray analysis (see, e.g., p. 4).
Regarding claim 15, Schlosser (see Table S1 at p. 23 of the attached reference) teaches that the patients whose plasma samples were assayed for the miRNA levels included patients with an average age of 58+10 and had PAH (and thereby included patients at least 40 years of age), as well as patients with an average age of 52+22 and had IPAH (and thereby included patients at least 30 years of age). Patients having pulmonary hypertension (PAH) or idiopathic PAH are considered to be at risk of an age-associated disease, such as heart related and lung related disorders.
Regarding claim 16, in the method of Schlosser, the sample is a blood plasma sample from blood (e.g., p. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634